Case 2:19-cr-00219-EEF-JCW Document 130 Filed 03/13/20 Page 1 of 1

PS8

(9/13)
UNITED STATES DISTRICT COURT
for the
EASTERN DISTRICT OF LOUISIANA
U.S.A. vs. Dashontae Young Docket No. 2:19CR00219-005

Petition for Action on Conditions of Pretrial Release

COMES NOW Monique N. Fisher, PROBATION OFFICER, presenting an official report upon the
conduct of defendant Dashontae Young, who was placed under pretrial release supervision by the Honorable
Judge Joseph C. Wilkinson, Jr sitting in the Court at New Orleans, Louisiana, on November 6, 2019,
under the following conditions:

$5,000 Unsecured Appearance Bond; Submit to supervision by U.S. Probation; Travel restricted to the Eastern
District of Louisiana, with allowances to the Continental United States, with prior approval from U.S. Probation:
Avoid all contact, directly or indirectly with victims, witnesses, Attorney A, and co-defendants, except Lucinda
Thomas, however may not discuss the case; Mental health treatment as directed by U.S. Probation; Do not use or
unlawfully possess a narcotic drug or other controlled substance, unless prescribed by a licensed medical
practitioner; Submit to substance abuse testing as directed by U.S. Probation: Participate in substance abuse
treatment, as directed by U. S. Probation: and report as soon as possible to U.S. Probation every contact with law
enforcement personnel.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT AND FOR CAUSE AS FOLLOWS:

On January 22, 2020, and March 4, 2020, the defendant submitted a urinalysis to personnel of the South Central
Louisiana Human Services Authority, which tested positive for marijuana. She admitted to the use and was
confirmed by the United States Probation Office Regional Drug Laboratory. On February 7, 2020, February 18,
2020, February 27, 2020, and March 4, 2020, the defendant submitted a urinalysis to personnel of U.S. Probation
which tested positive for marijuana and she admitted to the drug use.

PRAYING THAT THE COURT WILL ORDER A SUMMONS ISSUE AND A HEARING BE HELD BEFORE THE

 

HONORABLE JUDGE __ 4# *#& 0a 5 #o— ONTARCAS. 82/9 2oD~
@ AM/BRE& TO SHOW CAUSE WHY THE DEFENDANT'S BOND SHOULD NOT BE REVOKED.
ORDER OF COURT I declare under penalty of perjury that the foregoing
is true and correct.
Const ered and Site 2022 S38 day
and ordered filed Executed on  MarchJ4, 2020

ot aed made a part of the recc records in the above case.

aes

US. fees, Judge

     

U.S" PpObation Officer

Place: New Orleans, Louisiana

 

Clam 4 SOR HOTT KS
